Case 8:19-cv-02950-TPB-AEP Document 54 Filed 09/23/20 Page 1 of 9 PageID 554




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

JOSHUA LENZ, et al.,

      Plaintiffs,

v.                                                  Case No. 8:19-cv-2950-T-60AEP

THE MICHAELS ORGANIZATION,
LLC, et al.,

      Defendants.
________________________________/

       ORDER DENYING “DEFENDANT AMC EAST COMMUNITIES’
       MOTION TO DISMISS PLAINTIFFS’ AMENDED COMPLAINT”

      This matter is before the Court on “Defendant AMC East Communities’

Motion to Dismiss Plaintiffs’ Amended Complaint,” filed on April 30, 2020. (Doc.

42). On June 1, 2020, Plaintiffs filed a response in opposition. (Doc. 44). After

reviewing the motion, response, court file, and the record, the Court finds as follows:

                                    Background

      Plaintiffs are members of the United States Military and their spouses that

are currently or formerly housed at MacDill Air Force Base (“MacDill AFB”) in

Tampa, Florida. According to Plaintiffs, Defendant Clark MacDill Design Build

(“Clark”) failed to properly design and build their homes, and Defendants AMC East

Communities, LLC (“AMC”), The Michaels Organization, LLC (“Michaels”),

Michaels Management Services, Inc. (“MMS”), and Interstate Realty Management

Company (“Interstate”) failed to maintain and manage their housing, which has

resulted in widespread and well-known problems with mold and led to serious


                                      Page 1 of 9
Case 8:19-cv-02950-TPB-AEP Document 54 Filed 09/23/20 Page 2 of 9 PageID 555




injuries and safety issues for Plaintiffs, prospective class members, and their

families. Plaintiffs allege numerous causes of action against Defendants, including:

breach of contract (Count I), breach of the implied warranty of habitability (Count

II), violation of the Florida Deceptive and Unfair Trade Practices Act (“FDUPTA”)

(Count III), negligence (Count IV), gross negligence (Count V), and unjust

enrichment (Count VI).

                                   Legal Standard

      Federal Rule of Civil Procedure 8(a) requires that a complaint contain “a

short and plain statement of the claim showing the [plaintiff] is entitled to

relief.” Fed. R. Civ. P. 8(a). While Rule 8(a) does not demand “detailed factual

allegations,” it does require “more than labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007). In order to survive a motion to dismiss, factual

allegations must be sufficient “to state a claim to relief that is plausible on its

face.” Id. at 570.

       When deciding a Rule 12(b)(6) motion, review is generally limited to the four

corners of the complaint. Rickman v. Precisionaire, Inc., 902 F. Supp. 232, 233

(M.D. Fla. 1995). Furthermore, when reviewing a complaint for facial sufficiency, a

court “must accept [a] [p]laintiff’s well pleaded facts as true, and construe the

[c]omplaint in the light most favorable to the [p]laintiff.” Id. (citing Scheuer v.

Rhodes, 416 U.S. 232, 236 (1974)). “[A] motion to dismiss should concern only the

complaint’s legal sufficiency, and is not a procedure for resolving factual questions



                                        Page 2 of 9
Case 8:19-cv-02950-TPB-AEP Document 54 Filed 09/23/20 Page 3 of 9 PageID 556




or addressing the merits of the case.” Am. Int’l Specialty Lines Ins. Co. v. Mosaic

Fertilizer, LLC, 8:09-cv-1264-T-26TGW, 2009 WL 10671157, at *2 (M.D. Fla. Oct. 9,

2009) (Lazzara, J.).

                                        Analysis

      AMC moves to dismiss the amended complaint, arguing several grounds for

relief, including: the complaint constitutes a shotgun pleading; Plaintiffs failed to

plead sufficient information about the lease agreements and attach the lease

agreements to the amended complaint; Plaintiffs have failed to sufficiently state

claims for relief; and Plaintiffs have failed to sufficiently allege the requisite class

allegations.

Shotgun Pleading

      A shotgun pleading is one where “it is virtually impossible to know which

allegations of fact are intended to support which claim(s) for relief” and the

defendant therefore cannot be “expected to frame a responsive pleading.” See

Anderson v. Dist. Bd. Of Trustees of Cent. Fla. Cmty. College, 77 F.3d 364, 366 (11th

Cir. 1996). The Eleventh Circuit has identified four primary types of shotgun

pleadings:

      (1)      Complaints containing multiple counts where each count adopts
               the allegations of all preceding counts, causing each successive
               count to carry all that came before and the last count to be a
               combination of the entire complaint;

      (2)      Complaints that do not commit the mortal sin of re-alleging all
               preceding counts but are guilty of the venial sin of being replete
               with conclusory, vague, and immaterial facts not obviously
               connected to any particular cause of action;



                                        Page 3 of 9
Case 8:19-cv-02950-TPB-AEP Document 54 Filed 09/23/20 Page 4 of 9 PageID 557




      (3)    Complaints that commit the sin of not separating into a different
             count each cause of action or claim for relief; and

      (4)    Complaints that assert multiple claims against multiple
             defendants without specifying which of the defendants are
             responsible for which actions or omissions, or which of the
             defendants the claim is brought against.

Weiland v. Palm Beach Cty. Sheriff’s Office, 792 F.3d 1313, 1322–23 (11th Cir.

2015). A district court must generally permit a plaintiff at least one opportunity to

amend a shotgun complaint’s deficiencies before dismissing the complaint with

prejudice. Vibe Micro, Inc. v. Shabanets, 878 F.3d 1291, 1295 (11th Cir. 2018).

      Upon review, the Court finds that the amended complaint does not constitute

a shotgun pleading. Although the complaint is lengthy and each count incorporates

all prior factual allegations, the Court finds that the complaint is sufficiently pled

and gives Defendants, including AMC, notice of the claims against them.

Additionally, each individual Plaintiff is not required to separately plead a distinct

claim against each individual Defendant, particularly in a purported class action

complaint. The motion to dismiss is denied as to this ground.

Failure to Attach Lease Agreements

      In the motion, AMC argues that the amended complaint should be dismissed

due to Plaintiffs’ failure to sufficiently plead the dates of the leases or attach the

leases to the amended complaint. The Court disagrees.

      A breach of contract claim does not need to be pled with particularity.

Rather, a breach of contract claim only needs to comply with Rule 8. Pals Group,

Inc. v. Quiskeya Trading Corp., Case No. 16-23905-CIV-GOODMAN, 2017 WL



                                        Page 4 of 9
Case 8:19-cv-02950-TPB-AEP Document 54 Filed 09/23/20 Page 5 of 9 PageID 558




3840359, at *3 (S.D. Fla. Sept. 1, 2017) (citing Manicini Enterprises, Inc. v.

American Exp. Co., 236 F.R.D. 695, 698 (S.D. Fla. 2006)). To state a breach of

contract claim, “the plaintiff must allege: (1) a valid contract, (2) a material breach,

and (3) damages. Any remaining inquiries which defendants may have concerning

the specific terms of the alleged contracts may be resolved through the discovery

process.” Id. (internal quotation and alteration omitted); see also Pegasus Aviation

IV, Inc. v. Aircraft Composite Technologies, Inc., Case No. 1:16-cv-21255-UU, 2016

WL 3390122, at *4 (S.D. Fla. June 17, 2016) (explaining that because rule 8 does

not require the greatest specificity, a plaintiff only needs to allege enough facts to

plausibly show the defendant breached the contract); Great American Ins. Co. v.

Pino Kaoba & Associates, Inc., Case No. 08-20847-CIV-DIMITROULEAS, 2008 WL

11333253, at *2-3 (S.D. Fla. Dec. 8, 2008) (explaining that a plaintiff asserting a

breach of contract claim does not need to allege the date that the contract was

entered into or terms such as date of completion, nature of work, or payment).

      In this case, the amended complaint contains sufficient allegations to put

AMC on notice as to the nature of the claim and the relief Plaintiffs seek. The

alleged facts satisfy the simple notice pleading requirements of Rule 8(a), and any

remaining inquiries concerning the specific terms of the alleged contract may be

resolved through discovery. Plaintiffs’ failure to make detailed factual allegations

concerning the dates and specific terms of the alleged contract does not warrant

dismissal. See Manicini, 236 F.R.D. at 698.




                                       Page 5 of 9
Case 8:19-cv-02950-TPB-AEP Document 54 Filed 09/23/20 Page 6 of 9 PageID 559




       Furthermore, when asserting a breach of contract claim, it is well-established

that in federal court, a plaintiff is not required to attach a copy of the contract to the

complaint. See, e.g., Yencarelli v. USAA Casualty Co., Case No. 8:17-cv-2029-T-

36AEP, 2017 WL 6559999, at *2 (M.D. Fla. Dec. 22, 2017) (“It is adequate for

Plaintiff to allege that a contract exists, without attaching the contract to the

complaint in federal court.”); TaiDoc Technology Corp. v. Pharma Supply, Inc., Case

No. 13-80682-CIV-RYSKAMP/HOPKINS, 2013 WL 12383787, at *2 (S.D. Fla. Aug.

29, 2013) (“The Federal Rules of Civil Procedure do not require the attachment of

the contract sued upon.”); Manicini, 236 F.R.D. at 698 (holding that the plaintiff’s

failure to attach purported written contracts to complaint did not warrant dismissal

for failure to state a claim). As such, Plaintiffs are not required to attach a copy of

the written lease agreements to support their claims. The motion to dismiss is

denied as to these grounds.

Count II – Breach of Implied Warranty of Habitability

       AMC contends that Count II must be dismissed because Plaintiffs have failed

to allege ultimate facts showing the existence of valid lease agreements and attach

copies of the lease agreements that would give rise to any implied warranties. AMC

also argues that Plaintiffs have failed to establish that they complied with the

necessary conditions to assert a breach of habitability claim as set forth in § 83.201,

F.S.

       As the Court previously discussed, Plaintiffs have sufficiently alleged the

existence and terms of the lease agreements, and they are not required to attach



                                        Page 6 of 9
Case 8:19-cv-02950-TPB-AEP Document 54 Filed 09/23/20 Page 7 of 9 PageID 560




their leases to the complaint. To the extent AMC argues that Plaintiffs have failed

to give appropriate notice before bringing this suit, the Court finds that the statute

cited by AMC applies to nonresidential tenancies rather than residential tenancies.

Furthermore, even if such notice were required, Plaintiffs actually allege that they

provided notice of the mold and moisture issues to AMC. The motion to dismiss is

denied as to these grounds.

Count V – Gross Negligence

      AMC argues that Plaintiffs have failed to sufficiently allege a gross

negligence claim. Specifically, AMC contends that Plaintiffs have failed to identify

any act or omission of AMC that would support a claim for gross negligence,

particularly because AMC affirmatively took actions in response to the alleged mold

complaints.

      In this case, Plaintiffs have alleged numerous acts and omissions that could

support a finding of gross negligence – namely, that Plaintiffs raised concerns about

the conditions of their houses to AMC, including the presence of mold, and that

AMC did not properly address those concerns. Although AMC contends that it

affirmatively took actions – including remedial measures – the Court cannot at this

stage of the proceedings determine whether those actions were adequate in any

meaningful way. The motion to dismiss is denied as to this ground.

Count VII – Unjust Enrichment

      In its motion, AMC contends that Plaintiffs have failed to properly plead an

unjust enrichment claim because they assert that they entered into lease



                                      Page 7 of 9
Case 8:19-cv-02950-TPB-AEP Document 54 Filed 09/23/20 Page 8 of 9 PageID 561




agreements with AMC. AMC also argues that Plaintiffs have impermissibly

comingled the claims of multiple Plaintiffs against multiple Defendants, they have

failed to attach the required contracts, they have failed to allege the exact amounts

claimed by each Plaintiff, and they have failed to allege circumstances that would

make retention of the rental payment inequitable.

      Plaintiffs are entitled to assert an alternative theory of unjust enrichment at

this stage of the proceedings. See, e.g., Shibata v. Lim, 133 F. Supp. 2d 1321, 1320

(M.D. Fla. 2000) (“[B]oth the Federal Rules of Civil Procedure and Florida law

permit a party to allege, in the alternative, recovery under an express contract and

seek equitable relief under the theory of unjust enrichment.”). Moreover, the Court

finds that Plaintiffs have sufficiently alleged an unjust enrichment claim here. As

such, the motion to dismiss is denied as to these grounds.

Class Action Allegations

      AMC argues that Plaintiffs’ class action allegations are insufficient as a

matter of law. Plaintiffs assert that the class certification arguments are

premature. The Court agrees. Because the Court has granted an extension of time

for Plaintiffs to file a motion for class certification, and such motion has not been

filed at this time, the Court declines to address these class certification arguments

now. AMC is not precluded from raising these issues in its opposition to any class

certification motion that is eventually filed.




                                       Page 8 of 9
Case 8:19-cv-02950-TPB-AEP Document 54 Filed 09/23/20 Page 9 of 9 PageID 562




     It is therefore

     ORDERED, ADJUDGED, and DECREED:

  (1) “Defendant AMC East Communities’ Motion to Dismiss Plaintiffs’ Amended

     Complaint” (Doc. 42) is hereby DENIED.

  (2) Defendant AMC East Communities is directed to file an answer on or before

     October 7, 2020.

     DONE and ORDERED in Chambers, in Tampa, Florida, this 23rd day of

September, 2020.




                                        TOM BARBER
                                        UNITED STATES DISTRICT JUDGE




                                   Page 9 of 9
